Opinion by
Keefe, J.
The entry disclosed that 200 plants were imported in two cases and that duty was assessed upon the invoiced and entered quantity. Counsel for the importer introduced a report of the Department of Agriculture, signed by the plant quarantine inspector, and the case was submitted without further evidence. This report showed that the plants were packed in excelsior in two screen ventilated wooden cases, one of which contained “51 Oncidium: plants” and the other “102 Cattleya:plants.” The condition upon arrival was reported as “Fair; 3 dead.” From the record the court was unable to determine whether or not the shortage occurred prior to importation. The protest was therefore overruled.